                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION


Wonderland Switzerland AG,          )
                                    )
                                    )
       Plaintiff,                   )                 Civil Action No. 0:19-cv-02475-JMC
                                    )
               v.                   )
                                    )                             ORDER
Britax Child Safety, Inc.,          )
                                    )
       Defendant.                   )
____________________________________)


       The matter before the court is the parties’ Joint Motion for Confidentiality (ECF No. 46),

whereby the parties have stipulated that certain discovery material is and should be treated as

confidential, and have agreed to the terms of this order. Accordingly, the court GRANTS the

parties’ Joint Motion for Confidentiality (ECF No. 46).

       1.      Scope. All documents and other materials produced in the course of discovery, all

responses to discovery requests and all deposition testimony and deposition exhibits and any other

materials which may be subject to discovery (hereinafter collectively “documents”) shall be

subject to this Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY” on the document in a manner which will not interfere with the

legibility of the document and which will permit complete removal of the Confidential designation.

Documents shall be designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY prior to, or contemporaneously with, the production or disclosure

of the documents. Inadvertent or unintentional production of documents without prior designation
                                                1
as confidential shall not be deemed a waiver, in whole or in part, of the right to designate

documents as confidential as otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents,

using the form attached hereto at Attachment A, which shall be executed subject to the standards

of Rule 11 of the Federal Rules of Civil Procedure. Information or documents which are available

in the public sector may not be designated as confidential.

               a.     “CONFIDENTIAL” is a designation that may be applied to any non-public

               information or item in any document, deposition testimony, or other information or

               thing given by or on behalf of a Party or Non-party, including information

               concerning a Person’s business operations, processes, and technical and

               development information, the disclosure of which is likely to harm that Person’s

               competitive position, or the disclosure of which would contravene an obligation of

               confidentiality to another Person or to a Court.

               b.     “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY”

               is a designation for information that is (1) current or future business or technical

               trade secrets or (2) other highly sensitive, confidential, non-public information


1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL or HIGHLY
CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY must be admitted to the Bar of at
least one state but need not be admitted to practice in the District of South Carolina and need not
apply for pro hac vice admission. By signing the certification, counsel submits to the jurisdiction
of this court in regard to the certification.

                                                 2
               (including, without limitation, highly sensitive design, development or

               manufacturing information; highly sensitive business planning, strategy or

               marketing information; or highly sensitive financial information such as financial

               statements), the disclosure of which is likely to significantly harm that Person’s

               competitive position, or the disclosure of which would contravene an obligation of

               confidentiality to another Person or to a Court.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections.      Documents designated CONFIDENTIAL or HIGHLY

       CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY under this Order shall not

       be used or disclosed by the parties or counsel for the parties or any other persons identified

       below (¶ 5.b.) for any purposes whatsoever other than preparing for and conducting the

       litigation in which the documents were disclosed (including any appeal of that litigation).

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL or

       HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY under the terms

       of this Order to any other person or entity except as set forth in subparagraphs (1)-(5) below

       and the subsequent paragraph, and then only after the person to whom disclosure is to be

       made has executed an acknowledgment (in the form set forth at Attachment B hereto), with

       the exception of persons described in subparagraphs (1) and (4), that he or she has read and

       understands the terms of this Order and is bound by it. Prior to a party sharing any



                                                  3
documents designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY under the terms of this Order to a person or entity described

in subparagraph (5), the party must identify those individuals to the other party and must

not share any designated materials with the identified person or entity until seven (7) days

after identification or sooner, if the opposing party indicates before the seven (7) day period

that it has no objection. If the opposing party has any objection to the identified person or

entity receiving designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY under the terms of this Order, then the opposing party must

notify the party in writing within seven (7) days of the identification. If such an objection

is made, the parties will meet and confer in an attempt to resolve the objection. If an

agreement is not made and the party still desires to have the identified person or entity

receive designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY under the terms of this Order, then the party may seek the

court’s involvement and shall not share designated materials with that person or entity until

and unless the court overrules the opposing party’s objection. Subject to these

requirements, the following categories of persons may be allowed to review documents

which have been designated CONFIDENTIAL pursuant to this Order:

       (1)     a party’s outside counsel of record, including outside counsel’s paralegals,

       secretarial and clerical personnel assisting such outside counsel (including vendors

       that provide photocopying, document processing and review, translation, graphics,

       or other similar support services to assist outside counsel);

       (2)     a party’s in‐house counsel;




                                          4
                (3)      parties and employees of a party to this Order but only to the extent counsel

                shall certify that the specifically named individual party or employee’s assistance

                is necessary to the conduct of the litigation in which the information is disclosed 2;

                (4)      members of the court and court personnel, court reporters engaged for

                depositions and those persons, if any, specifically engaged for the limited purpose

                of making photocopies of documents;

                (5)      consultants, investigators, or experts (hereinafter referred to collectively as

                “experts”) employed by the parties or counsel for the parties to assist in the

                preparation and trial of the lawsuit; and

                (6)      other persons only upon consent of the producing party or upon order of the

                court and on such conditions as are agreed to or ordered.

        Absent written permission from the Producer or further order by the Court, the Recipient

may not disclose Protected Information designated as “HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY” information to any Person other than those identified in paragraph

5(b)(1), (4), and (5).

        c.      Control of Documents. Counsel for the parties shall take reasonable efforts to

        prevent unauthorized disclosure of documents designated as Confidential pursuant to the

        terms of this order. Counsel shall maintain a record of those persons, including employees

        of counsel, who have reviewed or been given access to the documents along with the




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

                                                    5
        originals of the forms signed by those persons acknowledging their obligations under this

        Order.

        d.       Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

        referred to collectively as “copies”), of documents designated as Confidential under this

        Order or any portion of such a document, shall be immediately affixed with the designation

        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

        ONLY”. All such copies shall be afforded the full protection of this Order.

        6.       Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.    Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document to be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.



                                                  6
       7.       Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.       Challenges to Designation as Confidential. Any CONFIDENTIAL designation

or HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY designation is subject

to challenge.   The following procedures shall apply to any such challenge.

       a.       The burden of proving the necessity of a Confidential designation remains with the

       party asserting confidentiality.

       b.       A party who contends that documents designated CONFIDENTIAL or HIGHLY

       CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY are not entitled to

       confidential treatment shall give written notice to the party who affixed the designation of

       the specific basis for the challenge. The party who so designated the documents shall have

       fifteen (15) days from service of the written notice to determine if the dispute can be

       resolved without judicial intervention and, if not, to move for an Order confirming the

       Confidential designation.

       c.       Notwithstanding any challenge to the designation of documents as confidential, all

       material previously designated CONFIDENTIAL or HIGHLY CONFIDENTIAL –

       OUTSIDE ATTORNEYS’ EYES ONLY shall continue to be treated as subject to the full

       protections of this Order until one of the following occurs:

                (1)    the party who claims that the documents are confidential withdraws such

                designation in writing;




                                                 7
       (2)     the party who claims that the documents are confidential fails to move

       timely for an Order designating the documents as confidential as set forth in

       paragraph 9.b. above; or

       (3)     the court rules that the documents should no longer be designated as

       confidential information.

d.     Challenges to the confidentiality of documents may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or

designation.

9.     Treatment on Conclusion of Litigation.

a.     Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY shall continue to be binding after the conclusion of the

litigation unless otherwise agreed or ordered.

b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

conclusion of the litigation, including conclusion of any appeal, all documents treated as

confidential under this Order, including copies as defined above (¶ 5.d.) shall be returned

to the producing party unless: (1) the document has been entered as evidence or filed

(unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

return; or (3) as to documents containing the notations, summations, or other mental

impressions of the receiving party, that party elects destruction. Notwithstanding the above

requirements to return or destroy documents, counsel may retain attorney work product

including an index which refers or relates to information designated CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY so long as that



                                         8
       work product does not duplicate verbatim substantial portions of the text of confidential

       documents. This work product continues to be Confidential under the terms of this Order.

       An attorney may use his or her work product in a subsequent litigation provided that its use

       does not disclose the confidential documents.

       10.     Prosecution/Acquisition Bar. Any attorney representing a party or its affiliate,

whether in-house or outside counsel, and any person associated with a party or its affiliate and

permitted under this Agreement to receive the other party’s Confidential material that is designated

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY, who reviews, obtains, or

receives materials designated by the other party as HIGHLY CONFIDENTIAL - OUTSIDE

ATTORNEYS’ EYES ONLY under this Order shall not prepare, prosecute, supervise, or assist in

the preparation or prosecution of any patent application pertaining to the field of the invention of

the patents-in-suit on behalf of the receiving party or its acquirer, successor, predecessor, or other

affiliate during the pendency of this Action and for two years after its conclusion, including any

appeals. However, nothing in this Order precludes any attorney representing Plaintiff or

Defendant, whether in-house or outside counsel, and any person associated with each party and

permitted to receive the other party’s Confidential material that is designated HIGHLY

CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY from participating in inter partes

review proceedings, re-examinations, interference proceedings, or covered business method

reviews before the USPTO, provided that any person who reviews, obtains, or receives the contents

of materials designated HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY

produced by another party, does not advise, consult, or participate in the preparation or prosecution

of any patent application, including the drafting of amended or substitute claims in the proceeding.

To ensure compliance with the purpose of this provision, each party shall create an “Ethical Wall”



                                                  9
between those persons with access to the other party’s materials designated HIGHLY

CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY and any individuals who, on behalf

of the Party or its acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise

or assist in the preparation or prosecution of any patent application pertaining to the field of

invention of the patent-in-suit; or advise, consult, or participate in the drafting or amending of

claims or argue for the patentability of amended or newly drafted substitute claims in a USPTO

Proceeding, it being understood that counsel participating in the prosecution of a USPTO

proceeding may continue to participate in the USPTO even after any action is taken to advise,

consult, or participate in the drafting or amending of claims or argue for the patentability of

amended or newly drafted substitute claims, provided that one or more other attorneys, who had

not had access to the other party’s materials designated HIGHLY CONFIDENTIAL - OUTSIDE

ATTORNEYS’ EYES ONLY shall be solely responsible for advising, consulting, or participating

in the drafting or amending of claims or argue for the patentability of amended or newly drafted

substitute claims, limited to the field of the invention. This provision shall not bar entire firms,

rather only the individuals who actually receive and review a party’s materials designated

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.

       11.     Expert Reports. Pursuant to Federal Rule of Civil Procedure 26(b)(4)(B), no draft

expert reports, notes, outlines, or disclosures leading up to a final expert report are discoverable in

any form. In addition, where a party retains independent consultants or experts to further technical

or consulting services or to give testimony with respect to the subject matter of this action, the

following materials will be deemed to be privileged materials or materials otherwise protected

from production based on a claim of privilege (attorney-client, work product, or other privilege)

and thus are not discoverable:



                                                  10
       a. Correspondence between such independent consultants or experts and a party or its

       outside counsel;

       b. Drafts of expert reports, declarations, or any other materials drafted by or for such

       independent consultants or experts regarding the subject matter of this action; and

       c. Communications between such independent consultants and experts and a party or its

       outside counsel that are related to drafts and/or revisions of expert reports, declarations, or

       other materials drafted by or for such independent consultants or experts, or that are related

       to preparation to testify at a hearing, trial, or deposition in this action.

Such protections provided herein are to be construed to be in addition to, and shall not diminish

the protections provided in Fed. R. Civ. P. 26(b)(3)-(4). Nothing herein, however, limits the rights

of parties to examine an expert or consultant concerning the information he or she relied upon in

forming his or her opinions, which information shall not be privileged.

       12.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       13.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL - OUTSIDE

ATTORNEYS’ EYES ONLY by counsel is subject to protection under Rule 26(c) of the Federal




                                                  11
Rules of Civil Procedure or otherwise until such time as a document-specific ruling shall have

been made.

       14.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.




                                                          United States District Judge
    January 29, 2020
    Columbia, South Carolina




                                                12
